Per Curiam.

We affirm the decision of the court of appeals for the reason stated in its entry. Further, we reject Hawkins’ unsupported assumption that fewer than three judges of the court of appeals decided to deny his application for reopening. The fact that only the presiding judge of the court of appeals signed the entry does not impeach the entry. App.R. 22(A) requires only “a journal entry signed by a judge of the court.” Hawkins has not contradicted the presumption of regularity accorded all judicial proceedings. State v. Sweet (1995), 72 Ohio St.3d 375, 650 N.E.2d 450; Coleman v. McGettrick (1965), 2 Ohio St.2d 177, 180, 31 O.O.2d 326, 328,207 N.E.2d 552, 554.

Judgment affirmed.

*532Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Wright, J., dissents.